Citation Nr: 1828537	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  14-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	North Carolina Division of 
		Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of the claims on appeal is warranted for additional medical inquiry. 

Upon medical examination in November 1966, prior to entrance into service, the Veteran was noted as having bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2017).  He maintains that his exposure to acoustic trauma during service worsened his hearing loss and caused tinnitus.  

The Veteran underwent VA audiology examination into his claims in October 2010.  A new examination and report are necessary, however, because the October 2010 report does not assess the claim under the correct evidentiary standard.  
See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).       

The October 2010 VA report indicates that tinnitus is secondary to hearing loss disability.  As such, the service connection claim for tinnitus is inextricably intertwined with the service connection claim for bilateral hearing loss disability, and must be remanded as well.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Lastly, a private document received in June 2013 indicates that the Veteran may receive, or may have applied for, disability benefits from the Social Security Administration (SSA). On remand, the RO should attempt to obtain any relevant evidence pertaining to such benefits, if any.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in September 2016.  All records/responses received must be associated with the electronic claims file. 

2.  Request from SSA any relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA may have based a decision.  If the requested records do not exist or cannot be obtained, the claims file should be documented accordingly.  See 38 C.F.R. § 3.159. 

3.  After the foregoing development has been completed, schedule the Veteran for a VA audiology examination to determine the nature and etiology of his hearing loss disability.  The examiner should review the claims folder and then respond to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that bilateral hearing loss disability noted in November 1966 increased in severity during active service?

In answering this question, please consider and discuss the Veteran's service treatment records (STRs), his lay assertions indicating that his hearing worsened during service as the result of acoustic trauma he experienced while working near aircraft, and the January 2011 lay statement from the Veteran's wife, who indicates that the Veteran had diminished hearing acuity following service.    

Note that the August 1970 discharge report of medical examination does not include information about the Veteran's hearing acuity at that time.  But a June 1968 report of medical examination contains data pertaining to a June 1968 audiogram.  In assessing whether hearing loss disability increased in severity during service, discuss whether the June 1968 audiogram indicates worsened hearing acuity in comparison to the November 1966 audiogram conducted prior to service.  

(b)  If bilateral hearing loss disability did increase in severity during service, is it clear and unmistakable (i.e., undebatable) that the pre-service hearing loss disability WAS NOT aggravated (i.e., permanently worsened) by service?  In other words, is it clear and unmistakable that any in-service increase in severity you might find was due to the natural progress of the disorder? 

In answering this question, consider and discuss the audiogram submitted into the record in May 2013, which apparently details test results dated in the 1970s.  

(c)  If you find under (a) that hearing loss disability did not increase in severity during service, or you find under (b) that the pre-service hearing loss disability was clearly and unmistakably NOT aggravated by service: 

Is it at least as likely as not that any current hearing loss disability or tinnitus is related to an in-service disease, event, or injury?

In answering (c), please discuss the Veteran's assertions that in-service acoustic trauma and otitis media caused hearing loss disability and tinnitus.  

Please explain in detail any opinion provided.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




